Walker, J.
By section 4191 of the Revized Code, it is provided that “no cause shall be carried to the Supreme Court upon any bill of exceptions, so long as the case is pending in the Court below, unless the decision or judgment complained of) if it had been rendered as claimed by the plaintiff in error, would have been a final disposition of the case.” A party may except to any decision, at any stage of the cause, and have the exception certified and entered of record in th.e cause; and, on the final disposition of the cause, have a decision of the. Supreme Court upon the points so certified; provided the final result may have been affected by the decision complained of; Ibid, and section 4194. In this case, the decision complained of is the order of the Court, requiring the production of certain books.' If the decision had been rendered as claimed by the plaintiff in error, it would' not have been a final disposition of the cause. All the Court *566did, was to require certain books to be produced for the purposes of the investigation at issue between the parties. The merits of the case were not at all involved, and the decision was not, and, from the nature of'the case, could not have been a final disposition of the cause. Such being the facts, the case is prematurely brought to this Court, and we must decline to take jurisdiction of it now.
Writ of error dismissed.